Citation Nr: 1243675	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  10-39 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 2007 rating decision that granted service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 28, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating greater than 70 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from October 2007 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.
	
In October 2007, the RO awarded service connection for PTSD and assigned an initial 70 percent disability rating, effective as of August 2, 2002.  The RO also awarded entitlement to a total disability rating based on individual unemployability (TDIU), effective as of December 20, 2006.  The Veteran expressed disagreement with the assigned 70 percent disability rating for the PTSD, and with the denial of a TDIU prior to December 2006.  By rating action dated in July 2008, the effective date of entitlement to a TDIU was made as of August 2, 2002.  In September 2008, the Veteran's representative filed a substantive appeal as to the issue of a disability rating greater than 70 percent for the PTSD.

In May 2009, the Veteran raised the issue of CUE in the October 2007 rating decision that assigned an effective date of August 2, 2002, for the grant of service connection for PTSD.  The Veteran's claim was denied by the RO in a November 2009 rating decision.  In February 2010, the Veteran timely filed a notice of disagreement with the November 2009 rating decision.  In a July 2010 Statement of the Case, the effective date of the grant of service connection for PTSD, as well as the assignment of a TDIU, was made as of November 28, 2001.  In September 2010, the Veteran's representative filed a substantive appeal as to the issue of CUE in the effective date of the grant of service connection for PTSD.

In correspondence received in May 2005, the Veteran appears to raise the issue of service connection for a seizure disorder.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of an effective date prior to November 28, 2001, for the grant of service connection for PTSD, and an increased rating for the service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran filed his original claim for service connection for PTSD in November 1992. 

2.  The RO denied the Veteran's service connection for PTSD claim in an August 1993 rating decision. 

3.  The RO received the Veteran's claim to reopen the claim of service connection for PTSD on November 28, 2001.

4.  In an August 2005 Board decision, the Veteran's claim of service connection for PTSD was reopened and remanded for additional development. 

5.  The RO granted service connection for PTSD in an October 2007 rating decision, assigning an initial 70 percent disability rating effective as of August 2, 2002.

6.  In a July 2010 Statement of the Case, the RO determined that the August 2, 2002, effective date for the grant of service connection for PTSD had been made in error.

7.  In May 2009, the Veteran raised the issue of CUE in the October 2007 rating decision to the extent that it assigned an incorrect effective date for the grant of service connection for PTSD.  

8.  As the August 1993 rating decision that denied the claim of service connection for PTSD is not final, it is not subject to a CUE determination.


CONCLUSION OF LAW

As the August 1993 RO rating decision is not final with respect to the claim for service connection for PTSD and cannot be revised or considered under a CUE claim, the appeal as to this issue is dismissed.  38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2012), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), are not applicable to claims alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted here. 

The Veteran alleges CUE in the October 2007 rating decision with respect to the assigned effective date for the grant of service connection for PTSD.  Specifically, the motion for CUE is based the RO's failure in the October 2007 rating decision to consider the provisions of 38 C.F.R. § 3.156(c).  The CUE allegation centers on the fact that the RO's grant of service connection for PTSD was based on the receipt of additional service department records from the Joint Service Records Research Center (JSRRC) in October 2006 which corroborated the Veteran's claimed in-service PTSD stressors.  These additional service department records, by law, allow for reconsideration of the earlier RO adjudications.

The United States Court of Appeals for Veterans Claims (Court) has held that, although it may appear on first blush that a valid CUE claim has been filed, a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317 (2005).  In reaching this determination, the Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.  As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320. 

In this case, the Board finds that the Veteran's purported CUE claim as to the October 2007 rating decision is premature because this rating action was not final. 
When new and material evidence includes supplemental reports from the service department or official service department records that had been misplaced, the effective date of an award could relate back to the date of the original claim or date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (2007).  The RO's grant of service connection for PTSD was based, in part, on the receipt of additional service department records from the JSRRC in October 2006 which corroborated the Veteran's in-service PTSD stressors.  These additional service department records, by law, allow for reconsideration of the earlier RO adjudications.  Thus, the August 1993 claim remained pending until it was eventually granted in October 2007.  Therefore, the August 1993 rating decision was not final and the Veteran cannot raise a claim of CUE with respect to that decision or the October 2007 rating action.  See Link v. West, 12 Vet. App. 39, 33 (1998) (holding that CUE claim does not exist, as matter of law, where there is no prior final RO decision). 

In view of the foregoing, the Board finds that the claim for CUE in the October 2007 rating decision is without legal merit and, at this time, must be dismissed without prejudice.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of CUE with respect to the October 2007 decision is dismissed.


REMAND

As noted above, the July 2010 Statement of the Case determined that the August 2, 2002, effective date for the grant of service connection for PTSD had been made in error.  Historically, the Veteran filed his original claim for service connection for PTSD on November 30, 1992.  The RO denied the Veteran's service connection for PTSD claim in an August 1993 rating decision.  

In October 2007, the RO granted service connection for PTSD based, in part, on the receipt of additional service department records from the JSRRC in October 2006 which verified the Veteran's in-service PTSD stressors.  These additional service department records, by law, allow for reconsideration of the earlier August 1993 RO adjudication.  When new and material evidence includes supplemental reports from the service department or official service department records that had been misplaced, the effective date of an award could relate back to the date of the original claim or date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (2007).

The Veteran has requested that the effective date should be retroactive to this original November 30, 1992, claim.  The date of entitlement is based on the legal requirements for PTSD at the time of the October 2007 rating decision: (1) medical evidence establishing a clear diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007).  Although the unit records that corroborated the Veteran's stressors have been available since the time of the Veteran's active service, there was no medical evidence of PTSD related to his stressors until a VA psychiatric evaluation dated in October 2002 suggesting a diagnosis of rule out PTSD, and no clear diagnosis until after that.  In this report, it was indicated that the Veteran had been treated for depression for the preceding 10 years.  In February 2002 correspondence in support of his November 2001 request to reopen his claim for service connection for PTSD, the Veteran indicated that he had been treated for PTSD from November 1988 to December 1988 at the VA facility in Brecksville, Ohio.  A review of his claims file does not show that November 1988 to December 1988 VA treatment records have been obtained.  As such, this matter must be remanded so that the identified outstanding VA treatment records may be obtained.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  

Additionally, the Board also finds that a remand is necessary in order to obtain a retrospective medical opinion regarding when the Veteran was diagnosed with PTSD based on his in-service stressors, and for an opinion as to the severity of any such diagnosed disability.  The Veteran submitted correspondence in November 1992 describing his symptoms in detail, and he has asserted that he has been treated at VA since 1988.  Following the completion of the above development, a retrospective medical opinion must be obtained so as to determine at what point over the course of this appeal that the Veteran was actually first diagnosed with PTSD.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).

As to the issue of an increased disability rating for the service-connected PTSD, since this matter is being remanded for the reasons set forth above, and as it has been almost six years since his most recent VA PTSD examination, the Board finds that an updated VA examination is required in order to fully and fairly evaluate the claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the appropriate VA medical facilities and attempt to obtain treatment records of the Veteran pertaining to any mental disorder, to include PTSD, dated prior to October 2001, to specifically include November 1988 and December 1988 treatment for PTSD at the VA facility in Brecksville, Ohio.  All records obtained must be associated with his claims file.

If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and what additional efforts will be made with regard to his claim.

2.  After obtaining any outstanding treatment records, the Veteran shall be scheduled for a VA PTSD examination so as to obtain (a) an opinion regarding the date of diagnosis of the Veteran's PTSD based on his in-service stressors, and the severity of any such diagnosis; and (b) an opinion as to the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  The examiner shall take into account all evidence of record, to include both the lay and medical evidence.

(a)  Based on a review of the entire claims file, the examiner is requested to provide an opinion as to when the Veteran had a clear diagnosis of PTSD based on his in-service stressors prior to November 28, 2001.  If the examiner finds that the Veteran has a clear diagnosis of PTSD based on his in-service stressors prior to November 28, 2001, he or she is directed to indicate (i) when exactly the Veteran met the criteria for PTSD based on his in-service stressors, if possible; and (ii) the nature and severity of the diagnosed PTSD.  In this regard, the examiner should identify all manifestations of the PTSD, and provide an appraisal of the Veteran's then degree of social and industrial impairment resulting from his PTSD, to include the assignment of  Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, to include his correspondence in November 1992, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

(b)  The examiner must also identify all current manifestations of the Veteran's PTSD, and provide an appraisal of his current degree of social and industrial impairment resulting from his PTSD, to include the assignment of an appropriate GAF score.  As part of this examination, the examiner is asked to determine the effects of the PTSD on his ability to maintain employment consistent with his education and occupational experience.  

A complete rationale for all opinions expressed must be provided. 

3.  The RO will then readjudicate the Veteran's claims assigning an effective date for the establishment of service connection for PTSD; an increased disability rating for the service-connected PTSD; and an effective date for the establishment of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


